DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/2021 has been entered.

Claims 1-7, 10-12, and 14-20 are pending. Claims 11-12 are withdrawn. Claims 1, 10, 15, and 19 are currently amended. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minoda (US 2012/0200006) hereinafter MINO (already of record) in view of Suzuki et al (US 2013/0020741) hereinafter SUZ (already of record).

There is a first holder in a first area where pattern formation is done [Fig. 3 #21; 0031]. The first holder can hold both a first and second substrate (this is a manner of article worked upon which does not distinguish the prior art from the claimed apparatus see e.g. MPEP 2115).
There is a second holder in a second area where a process other than pattern formation is done [Fig. 3 #22; 0032]. The second holder can hold both the first and second substrate (this is a manner of article worked upon which does not distinguish the prior art from the claimed apparatus see e.g. MPEP 2115). 
There is a detector to detect an alignment of the first substrate (measuring instrument) [Fig. 3 #23]. 
There is a controller [Fig. 3 #8; 0032] that controls the imprinter to do these steps:
Measuring the second substrate held by the second holder while the pattern is formed on the first holder (as the measuring occurs on the second substrate while the first substrate is being imprinted) [0032]. 
Conveying the first substrate to the second area using the first holder and conveying the second substrate to the first area using the second holder [0032]. 
This step is followed by detecting using the detector an imprinting pattern formed on the first substrate held now by the second holder while the first holder holds the second substrate as it is undergoing the pattern formation process [0032]. 

	However, MINO does not detects that imprinting has been done but does not disclose detection of the particulars of the pattern.
	SUZ teaches an imprinter [Fig. 4 #110] and a controller (correction amount calculating apparatus) [Fig. 4 #140]. The controller of SUZ performs repeat imprinting steps as a means to correct incorrect parameters [Fig. 6 #S103; 0035-0040]. These parameters include determining a misalignment between a transcription pattern and a base pattern [0038] which is done by using overlay marks [0026-29] and a misalignment measurer [Fig. 4 #120; 0028]. The controller, its instructions, and the measurer are used to determine a correction amount to the force applied to the mold (by a template) according to the amount of deposited material (residual film thickness) and to create a database [0023; 0031-32]. The creation of the database using the respective devices is important to determine the correspondence relation of the residual film thickness at the time of the imprinting processing and the appropriate force to apply to the mold so as to reduce misalignment [0042].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the measuring and repetition of imprinting steps of the controller of SUZ to the controller of MINO, to have replaced the measurers, and to have added the step of formation of the overlap marks of SUZ to the controller of MINO in order to be capable of producing a database to determine the correspondence relation of the residual film thickness at the time of the imprinting process and appropriate force to apply to the mold so as to reduce misalignment.  

MINO/SUZ does not teach a third substrate being handled, however the third substrate and its handling would have amounted to a prima facie obvious duplication of parts (steps) [see e.g. MPEP 2144.04(VI)(B)]. The ordinary artisan would additionally recognized that this would be particularly desired in a continuous industrial setting.


As for claim 17, MINO/SUZ teach claim 10 and MINO further teaches that the controller performs control to detect the pattern of the imprinting material formed on the first substrate before the first substrate is conveyed out the imprinter (as the measuring and detecting steps would be performed before the removal of the substrate) [0032].
	
As for claim 18, MINO/SUZ teach claim 10 and SUZ further teaches that a transfer state of the pattern of the imprinting material formed on the first substrate is detected [Fig. 6 #S103-S106].

As for claim 19, MINO/SUZ teach claim 10 and SUZ further teaches that measuring includes a position measurement on the second substrate (as one would expect this process to be performed for both the first and second substrates), by measuring a mark on the second 

As for claim 20, MINO/SUZ teach claim 10 and SUZ further teaches that the controller causes the measurer to measure a relative positon of an underlying pattern on the first substrate and the pattern of the imprinting-material formed on the first substrate (by measuring the overlap marks) [0026-310.]

Claims 1-3, 5-7, and 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over Minoda US 2012/0200006 hereinafter MINO (already of record) in view of Suzuki et al (US 2013/0020741) hereinafter SUZ (already of record) and Takakuwa (US 2016/0009020) hereinafter TAKA.

As for claim 1, MINO teaches an imprinter that forms a pattern on a first and second substrate using a mold [Fig. 3 #20; 0031]. 
The imprinter has a first substrate holder [Fig. 3 #21] in a first area [Fig. 3 #9] where the pattern formation occurs (under the mold) [Fig. 3 #21; 0026; 0031-32]. This can hold one of the first substrate and the second substrate (as this depends on the article worked upon/is a use of the holder, see e.g. MPEP 2114-2115). 
There is a second substrate holder [Fig. 3 #22; 0032] in a second area (underneath the measuring instrument) that does a process other than pattern formation (measuring) [Fig. 3 
There is a detector (measuring instrument) that detects an alignment on the first substrate [Fig. 3 #23; 0032] (as this depends on the article worked upon/is a use of the measuring instrument, see e.g. MPEP 2114-2115).
There is a controller [Fig. 3 #8; 0031-32] that controls the imprinter to measure the second substrate in the second holder while forming the pattern of the imprinting material on the first substrate in the first holder [0032-33]. The first substrate is conveyed to the second area and the second substrate is conveyed to the first area and then the pattern formed on the first substrate is detected in the second area while the pattern is formed on the area [0032-33]. The second area is in the imprinter (as it is located in the overall imprinting apparatus) [Fig. 3 #20; 0031].
MINO does not teach a pattern, conveying the first substrate to the second holder and the second substrate to the first holder to perform the respective measuring and stamping steps.
 	SUZ teaches an imprinter [Fig. 4 #110] and a controller (correction amount calculating apparatus) [Fig. 4 #140]. The controller of SUZ performs repeat imprinting steps as a means to correct incorrect parameters [Fig. 6 #S103; 0035-0040]. These parameters include determining a misalignment between a transcription pattern and a base pattern [0038] which is done by using overlay marks [0026-29] and a misalignment measurer [Fig. 4 #120; 0028]. The controller, its instructions, and the measurer are used to determine a correction amount to the force applied to the mold (by a template) according to the amount of deposited material (residual 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the measuring and repetition of imprinting steps of the controller of SUZ to the controller of MINO, to have replaced the measurers, and to have added the step of formation of the overlap marks of SUZ to the controller of MINO in order to be capable of producing a database to determine the correspondence relation of the residual film thickness at the time of the imprinting process and appropriate force to apply to the mold so as to reduce misalignment.  The Examiner understands that in the combination of MINO/SUZ, it would have been obvious to have had a repetition of the imprinting process in order to adjust misalignment and coating thickness [SUZ: Fig. 6 #S103-S106] and that repeated measurements and imprinting processes would occur for both the first and second substrates. 

MINO/SUZ does not teach the first substrate being conveyed to the second holder and the second substrate being conveyed to the first holder using a conveyor.

TAKA teaches a substantially similar imprinter to the one of MINO/SUZ [Fig. 1; 0027] where a mold is used to form a pattern on a substrate [Fig. 1 #50(A-B); 0027]. 
The imprinter has a first substrate holder [Fig. 2 #11A], a second substrate holder [Fig. 2 #11B], a detector to detect an alignment of the imprinting step (sensors that detect alignment 
In TAKA, the wafers are transferred to different elements of the apparatus through conveyors rather than moving the holders themselves [Fig. 1 #60; 0027] and the conveyor is controlled by a controller [0057].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the switching of the holding unit of MINO/SUZ with the conveyors of TAKA as this would have amounted to a simple substitution. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

MINO/SUZ/TAKA does not teach a third substrate being handled, however the third substrate and its handling would have amounted to a prima facie obvious duplication of parts (steps) [see e.g. MPEP 2144.04(VI)(B)]. The ordinary artisan would additionally recognized that this would be particularly desired in a continuous industrial setting. 



As for claim 3, MINO/SUZ/TAKA teach claim 1 and SUZ further teaches that a mark is formed as part of the pattern on the first substrate (overlay) [0026-29] and the controller causes the detector to detect the mark of the imprinting material and the mark in the first substrate (as the detection on the first substrate would be done in the combination of MINO/SUZ/TAKA) [see claim 1].

As for claim 5, MINO/SUZ/TAKA teach claim 1 and SUZ further teaches the controller causing the detection of a defect in the pattern of the imprinting material (by detecting a misalignment or a variation of residual film thickness which is not within the predetermined range, i.e. a defect) [Fig. 6 #S104 and S106; 0026-31].

As for claim 6, MINO/SUZ/TAKA teach claim 1 and SUZ further teaches the controller causing the inspection of a thickness of a residual imprinting material layer (the coating amount of the residual film thickness) formed on the first substrate based on the pattern of the imprinting material detected by the detector [Fig. 6 #S103-105; 0026-30].

As for claim 7, MINO/SUZ/TAKA teach claim 6 and SUZ further teaches the controller causing the imprinter to obtain an amount of an imprinting material supplied (by changing the 

As for claim 14, MINO/SUZ/TAKA teach claim 1 and in the combination, the controller would detect the pattern of the imprinting material formed on the first substrate before the first substrate is conveyed out of the imprinter (as the measuring and detecting is done before the first or second wafer is conveyed out) [MINO: 0032].

As for claim 15, MINO/SUZ/TAKA teach claim 1 and SUZ further teaches wherein measuring includes measuring a position measurement of the second substrate by measuring a mark (overlay marks) on the second substrate, and inspecting applied imprinting-material (measuring the applied residual film) and measuring a height (thickness of the residual film) of the second substrate’s surface along with inspecting an amount of applied imprinting-material [0030-31].

As for claim 16, MINO/SUZ/TAKA teach claim 1 and SUZ further teaches the controller causing the detector to measure a relative position of an underlying pattern (the overlay marks) on the first substrate and the pattern of the imprinting material formed on the first substrate [0026-30].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Minoda US 2012/0200006 hereinafter MINO (already of record), Suzuki et al (US 2013/0020741) hereinafter SUZ (already of record) and Takakuwa (US 2016/0009020) hereinafter TAKA, as applied to claim 1, further in view of Kanaya (US 2009/0004580) hereinafter KAN (already of record). 
As for claim 4, MINO/SUZ/TAKA teach claim 1 but does not necessarily detect foreign materials. 
	KAN teaches an apparatus that patterns a substrate [0001; 0008; 0206-207] wherein the detection device detects the pattern (surface state) and makes sure to take into account foreign substances in order to prevent measurement inaccuracy [0015].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the controlled detection and detector elements of KAN in the alignment step of the controller and detection of MINO/SUZ/TAKA in order to reduce the deterioration of the measurement accuracy when performing an aligning step.


Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive.
Applicant argues on pg. 8--11 that Minoda does not suggest the technical feature of detecting the pattern form on the first wafer while a pattern is being formed on the second wafer and that this feature is not remedied by Suzuki.
The Examiner respectfully disagrees. 

Suzuki remedies the limitation as to whether the first wafer is returned to the imprinting stage by the controller in order to correct incorrect parameters inclusive of patterns imprinted [0035-40]. This is a benefit understood to similarly correspond to a third substrate as well. 

Applicant argues on pg. 9 and 11 that Suzuki’s measurement is provided outside of the imprint apparatus. 
The Examiner respectfully disagrees. It is the Examiner’s understanding that the entirety of the apparatus taught by Suzuki is sufficiently an imprint apparatus as the sub-functions involved in imprinting (including measuring and aligning to imprint) performed by the entirety of the apparatus. This is especially true as the measurements occurs within the imprinting system of Suzuki which the Examiner understands to be substantially an imprint apparatus [Fig. 4; 0008]. The Examiner further notes that Suzuki is silent to a requirement that each feature be entirely separate from the other (as the misalignment measuring apparatus does not have to be disconnected from the imprinting device) [0024-31]. Therefore, the measuring apparatus of Suzuki is substantially within the imprint apparatus. 

Applicant argues on pg. 12 that Takakuwa fails to meet the limitation of using a conveyor as the conveyor of Takakuwa does not necessarily convey in the order required by the controller of claim 1. 
The Examiner respectfully disagrees that this poses an issue. The Examiner pointed to the various positions which Takakuwa conveyed its relevant wafers in order to better portray the compatibility between Takakuwa and Suzuki and Minoda. It is the Examiner’s stance that the ordinary artisan readily recognizes the conveyor of Takakuwa as an acceptable means of transporting wafers to their relevant processes and therefore the wafers would be transported according to the process steps of the controller of Minoda/Suzuki should Takakuwa’s conveyor be incorporated. The conveyor is understood to simply be another means of transparting substrates and therefore replacing the substrate moving means of Minoda/Suzuki would have amounted to a prima facie simple substitution. 
A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)]. Therefore, no issue is posed. 

	The Applicant’s amendments supplied 05/07/2021 do not overcome the prior art of record. 
	It is the Examiner’s stance that the addition of a third substrate to the controller’s method is merely a duplication of parts (the step of handling an additional substrate) which is prima facie obvious. Additionally the ordinary artisan would appreciate that an additional substrate to handle would be appreciated in a continuous process. 

	The amendments have obviated the objection of claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./             Examiner, Art Unit 1748                 

/FRANCISCO W TSCHEN/             Primary Examiner, Art Unit 1712